PER CURIAM.
Motion for an appeal in each of the above captioned actions from judgments entered in favor of the appellee in the Call-oway Circuit Court. These suits were instituted by the appellants to recover damages as a result of a collision involving two automobiles and a truck. The facts, ques*573tions raised, authorities cited, and applicable law have been carefully considered by the court, and we find no prejudicial error.
The motions for an appeal are overruled, and the judgments are affirmed.